Citation Nr: 1028759	
Decision Date: 07/03/10    Archive Date: 08/10/10

DOCKET NO.  07-34 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability, to 
include osteoarthritis of the facet joints and degenerative disc 
disease.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

This matter was previously before the Board in June 2009 when the 
Board denied the Veteran's claim.  The Veteran appealed the June 
2009 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in March 2010, the 
Court vacated the Board's June 2009 decision and remanded the 
case to the Board for development consistent with a Joint Motion 
for Remand (JMR).

A motion to advance this case on the Board's docket was received 
by the Board on May 15, 2009.  This motion was granted by the 
Board on June 6, 2009 due to the Veteran's advanced age.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2010, the Board received additional evidence in this 
claim after the issuance of the October 2007 Statement of the 
Case.  As such, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In the present case, as the Veteran has not waived RO 
consideration of this additional evidence, the Board must remand 
the claim to the RO.  See 38 C.F.R. § 20.1304(c) (2009).   

Pursuant to its duty to assist, VA should attempt to obtain the 
following additional medical treatment and examination records.  

First, an October 2006 VA medical record reflects that the 
Veteran was seen by VA in June 2006, when he received x-ray 
examination of his cervical and lumbar spine.  VA medical records 
from June 2006 are not associated with the clams file.  
Additionally, records of any treatment of the Veteran for his 
back at a VA medical facility prior to June 2006 would also be 
useful in adjudicating his claim.  Further, records of any VA 
treatment for the back from October 2007 to present are for 
consideration in this appeal.

Second, a statement dated in February 1991 reflects that the 
Veteran requested that a VA examination be scheduled at a VA 
facility in Ft. Myers, Florida.  VA medical records from Florida 
in 1991 or 1992 for the Veteran would be useful in adjudicating 
his claim.  

Third, the Veteran has not averred that he sought medical 
treatment for his back between 1982 and 2006.  The Veteran should 
be notified that if he obtained treatment at any medical facility 
during this time, he should provide VA with pertinent information 
so that it can attempt to obtain any related medical records.

Fourth, VA should attempt to obtain any private medical records 
from March 2010 to the present, as such are for consideration in 
this appeal.

Fifth, a VA examination to determine the nature and etiology of 
any current back disability would be useful in adjudicating his 
claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for all medical treatment 
facilities in which he was treated for a back 
disability since service.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain all identified pertinent 
medical records, to include: (1) all 
identified records of VA treatment of the 
spine since service to date, to include 
from 1991 and 1992, from a VA facility in 
Ft. Myers, Florida, (2) all identified 
records of VA treatment of the spine since 
service to date from the Saginaw VA 
medical center, to specifically include 
prior to and from June 2006 to present, to 
include June 2006 x-rays of the spine, and 
(3) all identified records of private 
medical treatment of the spine since 
service to date, to include from 1982 to 
2006 and from March 2010 to present, not 
already associated with the claims file.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA, should be 
associated with the claims folder.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of all 
current back disability.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion concerning 
whether it is at least as likely as not (50 
percent or greater) that the Veteran has a 
current back disability causally related to 
his military service.  The claims folder 
should be reviewed in conjunction with such 
examination and the examination report should 
indicate that such a review was performed.  
Any opinion expressed should be accompanied by 
a complete rationale.  

The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2009).  

3.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and his representative with an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



